Citation Nr: 1623057	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  12-09 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for paroxysmal atrial fibrillation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1980.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2008 decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC which granted service connection for paroxysmal atrial fibrillation and assigned a noncompensable disability rating, effective March 14, 2003.  The Veteran subsequently appealed both the initial disability rating and effective date assigned.  

Thereafter, a January 2010 RO decision granted an increased 10 percent disability rating from October 2, 2009.  The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) in April 2013, after which an April 2014 Board decision granted an increased 10 percent initial disability rating from March 14, 2003, denied an increased disability rating in excess of 10 percent from October 2, 2009, and remanded the claim for an earlier effective date prior to March 14, 2003.  

The Veteran appealed the April 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court) and, following the parties' December 2014 Joint Motion for Partial Remand (JMR), the Court issued a January 2015 order which granted the JMR, remanded the issue of entitlement to an increased disability rating in excess of 10 percent for paroxysmal atrial fibrillation from October 2, 2009, and dismissed the remaining issue regarding an initial 10 percent rating for paroxysmal atrial fibrillation prior to October 2, 2009.  

Thereafter, a May 2014 RO decision granted an earlier effective date of December 27, 2001, for the grant of service connection and a 10 percent disability rating for paroxysmal atrial fibrillation.  Based on the RO's action and in compliance with the terms of the JMR, the Board has recharacterized the claim more broadly to ensure consideration of the severity of the Veteran's paroxysmal atrial fibrillation during the entire appeal period now at issue.  

This matter was previously remanded by the Board in May 2015.  As discussed below, there has not been substantial compliance with prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  As such, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension.  Specifically, a remand is required to obtain an adequate addendum VA examination.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Specifically, the May 2015 Board remand requested an opinion from a VA examiner who has expertise in heart disease regarding the etiology of the Veteran's left ventricular hypertrophy.  The examiner was asked to render an opinion as to whether the Veteran's left ventricular hypertrophy is caused by, proximately due to or the result of, or part of, his service-connected paroxysmal atrial fibrillation, with a detailed rationale including references to the record, including by discussing the relationship between all current heart symptoms and findings and the documented in-service heart symptoms and findings.  

Following a December 2015 VA examination, a certified physician's assistant opined that the Veteran's mild left ventricular hypertrophy was less likely as not caused by or a result of paroxysmal atrial fibrillation.  The examiner based this opinion upon a review of current peer reviewed medical literature (Up-to-Date) which showed that there was a well-established relationship between left ventricular hypertrophy and atrial fibrillation; however, he noted that the correlation was for the development of atrial fibrillation secondary to left ventricular hypertrophy rather than vice versa.  

Notably, the December 2015 opinion was rendered by a certified physician's assistant with no documented expertise in heart disease, as specifically requested by the May 2015 Board remand.  Moreover, the examiner's opinion, while supported by a reference to medical literature, does not include references to the record, as also specifically requested by the May 2015 Board remand.  As such, the December 2015 VA examination and opinion are inadequate and do not substantially comply with the May 2015 Board remand directives; therefore, upon remand, an adequate VA examination and opinion must be provided by a qualified VA examiner.  See Barr, 21 Vet. App. at 312; see also Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from an alternate VA examiner with documented expertise in heart disease.  The entire claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including a full VA examination if deemed necessary, and all findings should be reported in detail.  A clear supporting rationale is required for any opinion provided.  

Specifically, the examiner is asked to render an opinion as to whether the Veteran's mild left ventricular hypertrophy is caused by, proximately due to or the result of, or part of, his service-connected paroxysmal atrial fibrillation.  

A detailed rationale must be provided in support of the requested opinion, including a discussion of all relevant evidence within the claims file and of the relationship between all current heart symptoms and findings and the documented in-service heart symptoms and findings.  Specifically, the examiner must consider and discuss a report of heart palpitations in 1968, an April 1970 report of palpitations, lightheadedness and substernal pain dating from approximately 1962, multiple documented episodes of paroxysmal atrial fibrillation and associated treatment in 1970, for which the Veteran was placed on permanent profile, April 1970 findings of a prominent systolic click and paroxysmal arrhythmia similar to Wolff-Parkinson-White (WPW) syndrome, a September 1970 blood pressure reading of 154/100, December 1970 blood pressure readings on VA examination of 140/96, 132/90, and 132/86, a December 1970 reference to September 1970 electrocardiograms showing atrial fibrillation, a ventricular rate of 110 and beats following aberrant ventricular pathways, 2001 diagnoses of hypertension and mild left ventricular hypertrophy, and post service reported histories of hypertensive vascular disease.  

2.  After the above development, review the resulting opinion to ensure its adequacy.  If the opinion is inadequate for any reason, the matter must be returned to the VA examiner for corrective action.  

3.  Thereafter, readjudicate the Veteran's claim of entitlement to an initial rating in excess of 10 percent for paroxysmal atrial fibrillation.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond.  Then return the matter to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




